UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7332



WILBERT THOMAS,

                                            Plaintiff - Appellant,

          versus

GEORGE TRENT, Warden, Mount Olive Correctional
Complex, in his individual and personal capac-
ity; SUZANNE CANTRELL, Business Manager, Mount
Olive Correctional Complex, in her individual
and personal capacity; JANICE MORGAN, Trustee
Clerk, Mount Olive Correctional Complex, in
her individual and personal capacity; BECKY L.
MOORE, Trustee Clerk, Mount Olive Correctional
Complex, in her individual and personal
capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-95-1099-5)

Submitted:   February 27, 1997            Decided:   March 11, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Wilbert Thomas, Appellant Pro Se. Darrell V. McGraw, Jr., Ronda
Gunter, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charles-
ton, West Virginia, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's
recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Thomas v. Trent, No. CA-95-
1099-5 (S.D.W. Va. Aug. 1, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                3